Gray, C. J.
The objections made by the plaintiff to the acceptance of the award have no validity.
1. By the Gen. Sts. c. 147, § 1, all controversies which might be the subject of a personal action at law may be submitted to the decision of arbitrators, in the manner provided in that chapter. The demand submitted might be the subject of a personal action at law between the parties. A town has corporate capacity to sue and be sued, and consequently to submit to arbitration. Gen. Sts. c. 18, § 8. Boston v. Brazer, 11 Mass. 447. Commonwealth v. Roxbury, 9 Gray, 451.
2. The vote of the town, “ that it be left with the selectmen to settle with William Campbell at their discretion," authorized them to settle his claim by means of a submission to arbitration, as well as in any other manner. And the authority of the selectmen to enter into the submission cannot be disputed after the parties have appeared and been fully heard before the arbitrators, and submitted the case to their judgment. Everett v. Charles-town, 12 Allen, 93.
3. The variance between “William Campbell” and “William T. Campbell ” is immaterial, it not appearing that there was any *71other person of either name, or that any question of the identity of the plaintiff was made before the arbitrators.
4. The omission of the word “ thereon ” after the word “ judgment ” in the submission, which in other respects exactly follows the form given in the Gen. Sts. c. 147, § 2, is unimportant. The submission shows by necessary implication that the judgment is to be on the award.
5. The submission being executed in the name of the inhabitants of Upton by the selectmen, the acknowledgment thereof by the selectmen “ in behalf of said inhabitants ” was sufficient. Hutchins v. Byrnes, 9 Gray, 367.
6. The certificate of the justice of the peace, that they and the plaintiff “ personally appeared and acknowledged said instrument by them signed,” follows the form given in the statute, and, at least in the absence of any opposing evidence, implies that the submission was signed in his presence as the statute requires. Gen. Sts. c. 147, § 2. Wright v. Raddin, 100 Mass. 319.
7. The arbitrators, having all met in consultation at the time of their final decision of the case upon the merits, were not required to meet again for the mere purpose of signing the award. Gen. Sts. c. 147, § 7. Maynard v. Frederick, 7 Cush. 247. Sperry v. Ricker, 4 Allen, 17. Blodgett v. Prince, 109 Mass. 44.
8. If that part of the award, which directed that the defendants should pay all the costs, was invalid for want of not having been agreed upon by the arbitrators when together, it may be separated from the rest of the award, and that part which determines the merits of the case stand good. Gen. Sts. c. 147, § 11. Maynard v. Frederick, 7 Cush. 247. Hubbell v. Bissell, 2 Allen, 196. But the only effect of that would be to set aside so much of the award as was favorable to the plaintiff. This the defendants do nofc ask, and the plaintiff of course does not wish for. Judgment affirmed,